PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Harney, Patrick S.
Application No. 16/845,013
Filed: 9 Apr 2020
For: SECURE DELIVERY AND BUSINESS SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 C.F.R. § 1.78(e), filed January 18, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed nonprovisional application listed on the concurrently filed Application Data Sheet (ADS).

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 C.F.R. § 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 C.F.R. § 1.78(d)(3).  In addition, the petition under 37 C.F.R. § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 120 and 37 C.F.R. § 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (1) as required.

With respect to item (1), the corrected ADS submitted does not include the appropriate markings (i.e., underlining for insertions and strike-through or brackets for text removed) to show the changes in the domestic benefit information previously of record.

37 C.F.R. § 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 C.F.R. § 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added or changed relative to the most recent filing receipt, mailed August 24, 2020:

 
    PNG
    media_image2.png
    62
    825
    media_image2.png
    Greyscale


Therefore, the corrected ADS should include an appropriate strike-through or bracket for text removed regarding the non-provisional/provisional application numbers and filing dates listed on the most recent filing receipt, and underlining of all information being added for the domestic benefit claims (i.e., underlining the information added with respect to the latest filing receipt of August 24, 2020).

Any renewed petition must be accompanied by a corrected ADS with all of the changes properly marked in accordance with 37 C.F.R. § 1.76(c).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 270-7064.  


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)